                 Case 1:17-cv-04275-RPK-RML Document 274-24 Filed 07/01/20 Page 1 of 1 PageID #: 7987

                                                    Allstate Ins. Co., et al. v. Avetisyan, et al.
                                            Exhibit 21- Payments Made to AVA Custom Supply, Inc.

 Claim      Patient Check
                                Amount                          Payee                     Post Date                Plaintiff
Number      Initials Number
423223775    J.L.   630452340    $164.00                AVA Custom Supply Inc              9/29/2016   Allstate Fire and Casualty Ins. Co.
423223775    J.L.   630460784    $660.34                AVA Custom Supply Inc             12/15/2016   Allstate Fire and Casualty Ins. Co.
423223775    J.L.   630460780    $251.34                AVA Custom Supply Inc             12/15/2016   Allstate Fire and Casualty Ins. Co.
423223775    J.L.   630460936   $1,150.00               AVA Custom Supply Inc             12/17/2016   Allstate Fire and Casualty Ins. Co.
433164233    M.L.   614441591    $164.00                AVA Custom Supply Inc             12/23/2016   Allstate Fire and Casualty Ins. Co.
433164233    M.L.   614471878    $866.70                AVA Custom Supply Inc              1/28/2017   Allstate Fire and Casualty Ins. Co.
433164233    M.L.   614471877    $502.63                AVA Custom Supply Inc              1/28/2017   Allstate Fire and Casualty Ins. Co.
433164233    M.L.   614471880    $660.34                AVA Custom Supply Inc              1/28/2017   Allstate Fire and Casualty Ins. Co.
433164233    P.P.   614441592    $164.00                AVA Custom Supply Inc             12/23/2016   Allstate Fire and Casualty Ins. Co.
433164233    P.P.   614471879    $866.70                AVA Custom Supply Inc              1/28/2017   Allstate Fire and Casualty Ins. Co.
433164233    P.P.   614471877    $502.63                AVA Custom Supply Inc              1/28/2017   Allstate Fire and Casualty Ins. Co.
441929742    S.N.   614533838    $371.70                AVA Custom Supply Inc              3/31/2017         Allstate Insurance Co.




                                                                    1 of 1                                                          Exhibit 21
